Exhibit NewsRelease DYNAMICS RESEARCH CORPORATION 60 FRONTAGE ROAD, ANDOVER, MASSACHUSETTS 01810-5423 TEL.978/289-1500 www.drc.com DRC REPORTSTHIRD QUARTER 2009 RESULTS Strong Bookings and Contract Awards Support Positive Outlook for Andover, Mass. -October 27, 2009 - Dynamics Research Corporation (Nasdaq: DRCO), a leading provider of innovative management consulting, engineering, technical and information technology services and solutions to federal and state governments, today announced operating results for the third quarter ended September 30, 2009. Financial Results The Company reported revenue of $69.2 million for the third quarter of 2009 as compared with $63.5 million for the same period in 2008.Reported revenue rose 9 percent on a year-over-year basis, including organic revenue growth of 2.4 percent.Net income for the third quarter of 2009 was $3.0 million, or $0.30 per diluted share, compared with a net loss of $0.2 million for the same period in 2008, which included a 2008 provision for litigation of $2.4 million, which reduced earnings by $0.24 per diluted share.Excluding the litigation provision, net income would have been $2.1 million, or $0.22 per diluted share, for the three months ended September 30, 2008.The results for the third quarter of 2009 included $0.05 of non-recurring tax benefits. For the nine months ended September 30, 2009 revenue was $207.4 million compared with $175.3 million for the same period in 2008.For the nine month period ended September 30, 2009 net income was $6.8 million, or $0.69 per diluted share, compared with a net loss of $3.9 million for the same period in 2008, which included a 2008 provision for litigation of $9.1 million, which reduced earnings by $0.94 per diluted share.Excluding the litigation provision net income would have been $5.2 million, or $0.53 per diluted share for the nine months ended September 30, 2008. Business Highlights “We’re extremely pleased with the record level of bookings and contract awards this quarter. Clearly, our diversification strategy into the high growth markets we have selected is working,” said Jim Regan, DRC’s chairman and chief executive officer.“Our mix of prime contracts, at eighty-five percent, is also a strong indicator that the company’s focus on winning large agency-wide contract vehicles is meeting with success.While delays in contract awards this quarter have dampened our revenue expectations for 2009, strong bookings in the quarter have strengthened our outlook for 2010.In summary, it has been another solid quarter of execution, our thirteenth consecutive quarter of earnings improvement.” Company Guidance The
